RAMSEY, J.
On August 2d of this year appellant was convicted on a charge of theft *473from the person, and her punishment assessed at confinement in the penitentiary for a period of two years.
As the record reaches us, it contains neither a statement of the facts nor hills of exception. It is obvious, therefore, in any event, if we are authorized to consider the appeal, that the judgment would be affirmed. However, an inspection of the record discloses the fact that no notice of appeal was given to this court by appellant, and we are therefore without jurisdiction to hear and determine the cause.
For this reason, it is ordered that the appeal be and the same is hereby dismissed.